Citation Nr: 0717868	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to effective dates earlier than October 27, 
2003 for the grant of the awards of separate 10 percent 
disability ratings for a depressed 4 cm x 0.4 cm scar of the 
left lateral eye, a 4 cm x 0.4 cm scar of the left lateral 
eye with loss of sensation, and a 3.9 cm x 0.4 cm painful 
scar.

2.  Entitlement to an effective date earlier than October 27, 
2003 for the grant of service connection for chronic 
sinusitis with chronic headaches.

3.  Entitlement to an effective date earlier than January 24, 
2004 for the grant of service connection for lagophthalmos of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In December 2006, the veteran's representative submitted an 
Appeal Pre-certification Review (in lieu of VA Form 646) in 
which it was indicated that the veteran had requested a BVA 
video hearing and that the request had not been withdrawn.  
However, the record indicates that in December 2006, the 
veteran submitted a letter which stated, "Please consider 
this letter as notice of discontinuance For My appeal, via a 
video taping, also known as a DVA."  This statement 
constitutes a valid withdrawal of the veteran's request for a 
videoconference hearing. 

In an April 2005 letter from the veteran, he states that he 
feels an error was made in the 1979 decision; and in a March 
2007 letter, he mentions clear and unmistakable error (CUE).  
To the extent the veteran's statements may be interpreted as 
requesting a that the July 1979 rating decision should be 
revised or reversed on the basis of CUE, this issue is 
referred to the RO for appropriate action.  

In May 2006, the veteran filed a VA Form 21-526 for service 
connection for permanent facial damage to left eye and for 
increased evaluation for double vision.  In August 2006, the 
veteran filed a claim for service connection for left ear 
hearing loss and tinnitus.  These issues are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. A claim for an increased evaluation for left facial scars 
was received on October 27, 2003.  A claim for increased 
evaluation for left facial scars had not been filed prior to 
October 27, 2003.  It is not factually ascertainable that the 
veteran was entitled to separate 10 percent disability 
evaluations for service-connected left facial scars in the 
year prior to the date of claim.  

2. A claim for service connection for sinusitis with 
headaches had not been filed prior to October 27, 2003.

3.  A claim for lagophthalmos of the left eye was filed on 
October 27, 2003, but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 27, 
2003 for the grant of the award of separate 10 percent 
disability ratings for a depressed 4 cm x 0.4 cm scar of the 
left lateral eye, a 4 cm x 0.4 cm scar of the left lateral 
eye with loss of sensation, and a 3.9 cm x 0.4 cm painful 
scar have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).

2.  The criteria for an effective date prior to October 27, 
2003 for the grant of service connection for chronic 
sinusitis with chronic headaches have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).

3.  The criteria for an effective date of October 27, 2003, 
but no earlier, for the grant of service connection for 
lagophthalmos of the left eye have been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in April 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The April 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, in March 2006, the veteran was advised of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOC) was provided to the veteran in September 2006 and 
November 2006.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.	Earlier Effective Date

The veteran seeks an effective date earlier than October 27, 
2003 for the grant of the award of separate 10 percent 
disability ratings for a depressed 4 cm x 0.4 cm scar of the 
left lateral eye, a 4 cm x 0.4 cm scar of the left lateral 
eye with loss of sensation, and a 3.9 cm x 0.4 cm painful 
scar and for the grant of service connection for chronic 
sinusitis with chronic headaches.  The veteran also seeks an 
effective date earlier than January 24, 2004 for the grant of 
service connection for lagophthalmos of the left eye.

Historically, the veteran's original claim for service 
connection for scars on the bridge of nose, top left eye, and 
over lid loss resulting in double vision was received in 
October 1978.  A rating decision dated in July 1979 granted 
service connection for left facial scars residuals of 
multiple orbital and nasal fractures with corrected diplopia.  
The veteran was notified of this decision on September 12, 
1969.  On February 25, 1980, the notification was resent to 
the veteran at his new address.  The veteran did not appeal 
this decision.  

On October 27, 2003, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, which 
indicated that the veteran was claiming service connection 
for loss of vision of the left eye, chronic pancreatitis, 
left knee reconstruction, and sinus reconstruction.  In the 
remarks section of the form, the veteran noted that while in 
service he was involved in an automobile accident which left 
him with a severe scar and damage to his left eye.  The 
veteran was notified in December 2003 that VA was working his 
claim for an increased rating for his facial scars and his 
claims for service connection for loss of vision of the left 
eye, chronic pancreatitis, left knee condition, and a sinus 
condition.

In an April 2004 rating decision, service connection was 
granted for chronic sinusitis with chronic headaches and 
assigned a 50 percent rating effective October 27, 2003.  The 
RO also granted service connection for lagophthalmos of the 
left eye and assigned a 10 percent disability rating 
effective January 27, 2004.  In addition, the RO increased 
the veteran's disability rating for scars by establishing 
separate disability ratings for each of three scars and 
assigned a 10 percent disability rating for each scar 
effective October 27, 2003.  Finally, the RO denied an 
increased evaluation for diplopia of the left eye and also 
denied service connection for left knee condition and chronic 
pancreatitis.   

a.	Entitlement to an effective date earlier than 
October 27, 2003 for the grant of the award of 
separate 10 percent disability ratings for a 
depressed 4 cm x 0.4 cm scar of the left lateral 
eye, a 4 cm x 0.4 cm scar of the left lateral eye 
with loss of sensation, and a 3.9 cm x 0.4 cm 
painful scar

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Regulations 
also provide that the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).    

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521; see also 
Swanson v. West, 12 Vet. App. 442 (1999).

Also, with regard to the terms "application" or "claim", 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In a July 1979 decision, service connection was granted for 
left facial scars residuals of multiple orbital and nasal 
fractures with corrected diplopia and assigned a 
noncompensable rating effective July 22, 1978.  That decision 
was not appealed.  

Following that decision, as noted above, the claim for an 
increase was received on October 27, 2003.  VA records were 
received.  They include no treatment for the veteran's facial 
scars.  Since there was no record of treatment within the one 
year preceding the date of the formal claim, and there is no 
other evidence of record, which is relevant to the year prior 
thereto, it is not factually ascertainable that the veteran's 
facial scars warranted separate 10 percent evaluations 
between October 27, 2002 and October 27, 2003.

The formal claim was received on October 27, 2003.  The Board 
accepts that the veteran's facial scar disability warranted 
three separate 10 percent evaluations as of that date.  Thus, 
the date entitlement arose for the separate 10 percent 
disability ratings for each of three facial scars is October 
27, 2003, the date of the formal claim; and an effective date 
earlier than October 27, 2003 for the grant of the award of 
separate 10 percent disability ratings for a depressed 4 cm x 
0.4 cm scar of the left lateral eye, a 4 cm x 0.4 cm scar of 
the left lateral eye with loss of sensation, and a 3.9 cm x 
0.4 cm painful scar is not warranted.

b.	Entitlement to an effective date earlier than 
October 27, 2003 for the grant of service 
connection for chronic sinusitis with chronic 
headaches

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later." 38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

The record reflects that the veteran was discharged from 
service in July 1978.  A VA Form 21-526, completed by the 
veteran, was received at VA on October 6, 1978.  The veteran 
indicated that the nature of sickness, disease or injury for 
which the claim was made was scar, bridge of nose, top left 
eye, over lid; resulting in double vision.  In addition, he 
noted residual injuries received in car accident - double 
vision.  

The veteran underwent a VA examination in January 1979.  
Diagnoses rendered included scars, small, healed, 
asymptomatic, nasal bridge and over left eye.  A physical 
examination for evaluation of residuals nasal and periorbital 
fractures was requested, but the veteran failed to report for 
the examination.  The request noted injury to left eye and 
sinuses postoperative as well as a facial scar over the left 
eye and bridge of nose.  As noted above, a July 1979 rating 
decision granted service connection for left facial scars 
residual of multiple orbital and nasal fractures with 
corrected diplopia.  

The Board notes that the Report of Medical Board dated June 
29, 1978 indicates that as a result of an automobile accident 
in January 1978, the veteran sustained multiple periorbital 
fractures as well as a blowout fracture of the let eye.  The 
veteran underwent an exploratory orbitotomy through a 
superior and inferior orbital incision.  Reduction of 
inferior rim fracture and orbital floor fractures was 
effected through a Caldwell-Luc incision.  A frontal sinus 
osteotomy with curettage of mucosal membranes and drainage of 
the opposite frontal sinus was also performed.  It was noted 
that after convalescence, the veteran was placed in a limited 
duty status.  Interval history since that time was noted to 
have been unremarkable.  The veteran offered no complaints 
whatsoever; no headache, no diplopia, and no blurred vision.  

It is completely within reason that because the veteran did 
not specifically identify a claim for chronic sinusitis with 
chronic headaches on his original application, because there 
was no indication in the service medical records that the 
veteran any time after the automobile accident was suffering 
from sinusitis with headaches, and because the veteran failed 
to report to his VA examination where he would have been 
given the opportunity to voice any complaints of sinusitis 
and headaches related to his injuries, a claim for service 
connection for chronic sinusitis with chronic headaches was 
not deemed by the RO to have been raised by the veteran in 
his October 1978 application for compensation.  

However, even assuming for the sake of argument, that the 
veteran's general claim for residuals injuries received in 
car accident included a claim for chronic sinusitis with 
chronic headaches, in Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the United States Court of Appeals for the 
Federal Circuit found that where a veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run. 
Thus, the proper remedy is to file a timely NOD as to the 
RO's failure to address that claim.

Applying the holding of Deshotel to this case, the Board 
finds that, if the veteran believed that the RO improperly 
failed to his address a claim for service connection for 
chronic sinusitis in the July 1979 rating decision, his 
remedy was either to file a timely direct appeal at that time 
or to file a CUE claim to reopen the 1979 rating decision.  
Here, no direct appeal of the 1979 rating decision was filed 
as to that issue, and it is uncertain, as noted above, 
whether the veteran has recently raised the issue of CUE in 
that decision.  

Following the July 1979 decision, as noted above, the claim 
for sinus reconstruction was received on October 27, 2003.  
No claim for chronic sinusitis with chronic headaches had 
been received by VA prior to October 27, 2003.  

Thus, applying the statute and the regulations cited above, 
the veteran is not entitled to an effective date earlier than 
October 27, 2003 for the award of service connection for 
sinusitis with headaches.  The statute is clear.  It states 
that the effective date of an award based on an original 
claim for service connection "shall not be" prior to the 
date of receipt of claim.  The regulation is clear.  It 
states that if the claim is not received within one year 
following separation from service, then the effective date is 
the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  Thus, the 
date of claim is the controlling date for the effective date 
assigned under the factual circumstances of this case.  See 
id.; see also 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than the date of receipt 
of application therefor). 

Further, the Court has acknowledged that the effective date 
based on an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA. 
LaLonde v. West, 12 Vet. App. at 382, citing Hazan v. Gober, 
10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 
391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997). 

Thus, based on the facts in this case, an effective date 
earlier than October 27, 2003 is not warranted.

c.	Entitlement to an effective date earlier than 
January 24, 2004 for the grant of service 
connection for lagophthalmos of the left eye

As with the issue of entitlement to an earlier effective date 
for the grant of chronic sinusitis with chronic headaches, in 
October 1978, the veteran submitted a VA Form 21-526, which 
he noted residual injuries received in car accident - double 
vision.  A VA ophthalmology examination was conducted in 
January 1979.  Physical examination indicated slight 
enophthalmos on the left side and decreased sensation on the 
left check indicating some infraorbital nerve damage.  
Diagnosis rendered was diplopia.  A physical examination for 
evaluation of residuals nasal and periorbital fractures was 
requested, but the veteran failed to report for the 
examination.  The request noted injury to left eye and 
sinuses postoperative as well as a facial scar over the left 
eye and bridge of nose.  A July 1979 rating decision granted 
service connection for left facial scars residual of multiple 
orbital and nasal fractures with corrected diplopia.  

The Report of Medical Board dated June 29, 1978 indicates 
that the veteran offered no complaints whatsoever; no 
headache, no diplopia, and no blurred vision.  The report 
also indicated that on physical examination, the veteran's 
lid function was normal on both sides.  

It is completely within reason that because the veteran did 
not specifically identify a claim for lagophthalmos on his 
original application, because there was no indication in the 
service medical records that the veteran any time after the 
automobile accident was suffering from lagophthalmos, and 
because the veteran failed to report to his VA examination 
where he would have been given the opportunity to voice any 
complaints of lagophthalmos related to his injuries, a claim 
for service connection for lagophthalmos was not deemed by 
the RO to have been raised by the veteran in his October 1978 
application for compensation.  

Similarly to the above analysis, even assuming for the sake 
of argument, that the veteran's general claim for residuals 
injuries received in car accident included a claim for 
lagophthalmos, if the veteran believed that the RO improperly 
failed to his address a claim for service connection for 
lagophthalmos in the July 1979 rating decision, his remedy 
was either to file a timely direct appeal at that time or to 
file a CUE claim to reopen the 1979 rating decision.  Here, 
no direct appeal of the 1979 rating decision was filed as to 
that issue, and it is uncertain, as noted above, whether the 
veteran has recently raised the issue of CUE in that 
decision.  

Following the July 1979 decision, as noted above, the claim 
for service connection for damage to his left eye was 
received on October 27, 2003.  The Board notes that the RO 
assigned an effective date of January 2004 date as that was 
the date that the veteran was diagnosed with lagophthalmos.  
Fairness dictates that the VA examination results be used to 
grant service connection from date of receipt of claim, as 
long as the remainder of the medical evidence is not 
contrary.  Thus, the date of claim is the controlling date 
for the effective date assigned under the factual 
circumstances of this case.  
  
However, no other claim for an eye disability was received by 
VA after the July 1979 rating decision and prior to October 
27, 2003.  Thus, applying the statute and the regulations 
cited above, the veteran is not entitled to an effective date 
earlier than October 27, 2003 for the award of service 
connection for lagophthalmos.  

Thus, based on the facts in this case, an effective date 
earlier than October 27, 2003 is not warranted.


ORDER

Entitlement to effective dates earlier than October 27, 2003 
for the grant of the awards of separate 10 percent disability 
ratings for a depressed 4 cm x 0.4 cm scar of the left 
lateral eye, a 4 cm x 0.4 cm scar of the left lateral eye 
with loss of sensation, and a 3.9 cm x 0.4 cm painful scar is 
denied.

Entitlement to an effective date earlier than October 27, 
2003 for the grant of service connection for chronic 
sinusitis with chronic headaches is denied.

Entitlement to an effective date of October 27, 2003, but no 
earlier, for the grant of service connection for 
lagophthalmos of the left eye is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


